DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hakuta et al. (US 20180114516 A1) hereinafter Hakuta.
Regarding claim 1, Hakuta teaches An acoustic metamaterial structural unit (“a single layer soundproof structure having one or more soundproof cells” in ¶[Abstract] and “In the single layer soundproof structure 30” in ¶[0107]), characterized in that comprises a frame (“The single layer soundproof structure 30 (30a, 30b) in the illustrated example has: a frame body 16” in ¶[0105] 16 in Fig. 1), a constraint  placed in the frame (frame body 16 forming a plurality of frames 14” in ¶[0105]) and a piece of membrane (18 in Fig. 1) covering at least one surface of the frame (“a sheet-shaped film body 20 forming a plurality of films 18 (in the illustrated example, the same four films 18 arranged within the two-dimensional plane) which are fixed to the respective frames 14” in ¶[0105]); both the frame and the membrane are respectively placed at least one hole (“(in the illustrated example, the same one hole 22) drilled so as to penetrate through the film 18 in each frame 14.” in ¶[0105] and Figs. 1-3).
Regarding claim 2, Hakuta teaches the device of claim 1, Hakuta further teaches the device further comprising wherein, at least one perforated constraint is placed inside of the frame (“the same four frames 14) each of which has the same through-hole 12” in ¶[0105]).
Regarding claim 3, Hakuta teaches the device of claim 1, Hakuta further teaches the device further comprising wherein, the shape, position, and size of the holes in the constraint is different from or same as the holes in the membrane. Preferably, the shape, position, and size of the hole in the constraint is same as the hole in the membrane (“a sheet-shaped film body 20 forming a plurality of films 18 (in the illustrated example, the same four films 18 arranged within the two-dimensional plane) which are fixed to the respective frames 14 so as to cover the through-holes 12 of the respective frames 14; and a plurality of opening portions 24 (in the illustrated example, the same four opening portions 24) each of which includes one or more holes 22 (in the illustrated example, the same one hole 22) drilled so as to penetrate through the film 18 in each frame 14.” in ¶[0105] and holes 22 and 24 in Figs 1-3).
Regarding claim 3, Hakuta teaches the device of claim 2, Hakuta further teaches the device further comprising wherein, the shape, position, and size of the holes in the constraint is different from or same as the holes in the membrane. Preferably, the shape, position, and size of the hole in the constraint is same as the hole in the membrane (“a sheet-shaped film body 20 forming a plurality of films 18 (in the illustrated example, the same four films 18 arranged within the two-dimensional plane) which are fixed to the respective frames 14 so as to cover the through-holes 12 of the respective frames 14; and a plurality of opening portions 24 (in the illustrated example, the same four opening portions 24) each of which includes one or more holes 22 (in the illustrated example, the same one hole 22) drilled so as to penetrate through the film 18 in each frame 14.” in ¶[0105] and holes 22 and 24 in Figs 1-3).
Claim Objections
Claims 4-22 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-22 are not been further treated on the merits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654